DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s response filed on 06/16/2021 in which claims 1, 12, 13, 17 were amended, claim 18 was canceled has been entered of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4, 9-17, 19-21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Fukano (US Pub. 2008/0304313).

    PNG
    media_image1.png
    779
    1023
    media_image1.png
    Greyscale

Regarding claim 1, Fig. 4 of Fukano discloses a memory circuit, comprising: 
a memory cell directly connected to a word line [WL], a bit line [1st BL], a bit line bar [1st BLB], a first voltage line [1st Voltage], and a second voltage line [2nd Voltage]; 
a first layer being routed to define the first voltage line [1st Voltage], the bit line [1st BL], and the bit line bar [1st BLB], the bit line [1st BL] being disposed between and adjacent to the first voltage line [1st Voltage] and the second voltage line [2nd Voltage], the first voltage line [1st Voltage] being disposed between and adjacent to the bit line [BL] and the bit line bar [1st BLB], the bit line bar [1st BLB] being complementary to the bit line [1st BL], the bit line being a read bit line [1st BL is used for reading], the bit line bar being a read bit line bar [1st BLB], the first voltage line [1st voltage], the bit line [1st st BLB] extending outside a boundary of the memory cell in the first layer [as shows in Fig. 4], the bit line [1st BL], the bit line bar [1st BLB], the first voltage line [1st Voltage], and the second voltage line [2nd Voltage] extending in parallel in a first plane [clearly shows in Fig. 4], wherein opposite sidewalls (Sidewall1 and Sidewall2) of the second voltage line (2nd Voltage) are disposed between opposite short sidewalls of the boundary [S1 and S2] of the memory cell; and
a second layer [M3] coupled to and over the first layer [M1] , the second layer being routed for the word line [WL], wherein the word line extends in a direction perpendicular to the bit line [1st BL], the bit line bar [1st BLB], the first voltage line [1st Voltage], and the second voltage line [VSS on left].
Regarding claim 2, Fig. 4 of Fukano discloses wherein the first layer is further routed to define a third voltage line [VSS on the right side] extending outside a boundary of the memory cell [extend out to connect to a voltage source], the third voltage line extending in parallel [clearly shows in Fig. 4] with the bit line [BL], the bit line bar [BLB], the first voltage line [VDD], and the second voltage line [VSS on left] in the first plane.
Regarding claim 3, Fig. 4 of Fukano discloses wherein the bit line bar [BLB] is disposed between and adjacent to the first voltage line [VDD] and the third voltage line [VSS on right].
Regarding claims 4 and 9, Fig. 4 of Fukano discloses wherein the first voltage line is a Vdd line [VDD], the second voltage line is a VSS line [VSS], and the third voltage line is a VSS line [right VSS].
Regarding claim 10, Fig. 4 of Fukano discloses a third layer [M3] over a semiconductor substrate [inherent], the third layer being routed to define electrical 
Regarding claims 11 and 14, Fig. 4 of Fukano discloses wherein a short side [vertical] of the memory cell has a first width in a planar view, wherein the word line has a second width [horizontal] in the planar view, and wherein the second width is 50 % or greater the first width [clearly shows in Fig. 4].
Regarding claim 12, Fig. 2 of Fukano discloses wherein the memory circuit comprises a plurality of the memory cells [at intersection of bit lines and word lines], the memory cells forming a repeating pattern [clearly shows in Fig. 2], wherein vertically adjacent ones of the memory cells are vertically mirrored, and wherein horizontally adjacent ones of the memory cells are horizontally mirrored [paragraph 0039 and Fig. 5]. 
Regarding claim 13, Fig. 4 of Fukano (see examiner marked up above) discloses a memory circuit, comprising: 
a memory cell [1st Cell]; 
a second memory cell [2nd Cell] adjacent the memory cell [as shows in Fig. 5 and in paragraph 0039, memory cell in Fig. 4 are formed in repeated pattern to form an array in Fig. 5. Therefore, second memory cells can be formed adjacent to first memory cell as shown in the examiner marked up above].
a first conductive layer arranged at a first level, the first conductive layer being routed to define a bit line [1st BL], a bit line bar [1st BLB], a first voltage line [1st Voltage], a second voltage line [2nd Voltage], the bit line [1st BL], the bit line bar [1st BLB], the first voltage line [1st Voltage], and the second voltage line [2nd Voltage], a third voltage line rd Voltage], a fourth voltage line [4th Voltage], and a second bit line [2nd BL] or bit line bar [2nd BLB] being directly connected to the memory cell [clearly shows in Fig. 4] and extending past a periphery of the memory cell in the first conductive layer in a first direction [vertical], wherein the first voltage line [1st voltage] or the second voltage line is arranged between the bit line [1st BL] and the bit line bar [1st BLB], wherein the bit line and the bit line bar are complementary, wherein the bit line [1st BL] is arranged between the first voltage line [1st Voltage] and the second voltage line [2nd Voltage], wherein the bit line bar [1st BLB] is arranged between the first voltage line [1st Voltage] or the second voltage line and a third voltage line [3rd Voltage], wherein the first voltage line [1st Voltage] or the second voltage line is adjacent to the bit line [1st BL] and the bit line bar [1st BLB], wherein the bit line [1st BL] is adjacent to the first voltage line [1st Voltage] and the second voltage line [2nd Voltage], and wherein the bit line bar [1st BLB] is adjacent to the third voltage line [3rd Voltage] and the first voltage line [1st Voltage] or the second voltage line, wherein the fourth voltage line [4th Voltage] and the second bit line [2nd BL] or bit line bar are directly connected to the second memory cell [repeat pattern of memory cell 1, so they have same connection], wherein the fourth voltage line [4th Voltage] is arranged between the third voltage [3rd Voltage] line and the second bit line [2nd BL] or bit line bar, and wherein the fourth voltage line [4th Voltage] is adjacent to the third voltage line [3rd Voltage] and the second bit line [2nd BL] or bit line bar;
a second conductive layer [M2] coupled to the first conductive layer and arranged at a second level different from and over the first level, the second conductive layer being routed to define a word line [WL], the word line extending in a second direction [horizontal] perpendicular to the first direction; and 


    PNG
    media_image2.png
    531
    747
    media_image2.png
    Greyscale

Regarding claims 15 and 20, Fig. 4 of Fukano discloses further comprising a third conductive layer [M3] arranged at a third level [the layers for the pad or vias show above], the first level being above the third level [since the pads or vias go through the first and second layers, they can be below the first layer], the second level being above the first level, the third conductive layer coupling the first conductive layer and the second conductive layer to a transistor [VDD, VSS, or bit lines pad are all connected to the transistors of the memory cell].
Regarding claim 16, Fig. 4 of Fukano discloses wherein the first voltage line [VSS] has a lower voltage than the second voltage line [VDD].
Regarding claim 17, Fig. 4 of Fukano (examiner marked up)discloses a memory circuit, comprising: 

a first conductive layer arranged at a first level, the first conductive layer comprising a first voltage line [2nd Voltage], a second voltage line [1st Voltage], a third voltage line [3rd Voltage], a bit line [1st BL], and a bit line bar [1st BLB], each of the first voltage line, the second voltage line, the third voltage line, the bit line, and the bit line bar being directly electrically connected to the memory cell and extending beyond a perimeter of the memory cell in the first conductive layer [clearly shows in Fig. 3], wherein the bit line [1st BL] is located between the first voltage line [2nd Voltage] and the second voltage line [1st Voltage], wherein the bit line bar [1st BLB] is located between the second voltage line [1st Voltage] and the third voltage line [3rd Voltage], wherein the second voltage line [2nd Voltage] is located between the bit line [1st BL] and the bit line bar [1st BLB], wherein the bit line [1st BL] is adjacent to the first voltage line [2nd Voltage] and the second voltage line [2nd Voltage], wherein the bit line bar [BLB] is adjacent to the second voltage line [VDD] and the third voltage line [VSS on right], wherein the second voltage line [VDD] is adjacent to the bit line [BL] and the bit line bar [BLB], and wherein the bit line and the bit line bar are read bit lines [BL and BLB are used for reading]; and 
a second conductive layer electrically connected to the first conductive layer, the first conductive layer being arranged closer to the transistor than the second conductive layer [as shows in Fig. 3 and Fig. 4], the second conductive layer comprising a word line [WL] electrically connected to the memory cell and extending beyond a perimeter of the memory cell [as shows in Fig. 3] in the second conductive layer, wherein the word line [WL] has a first width of 50% or greater a second width of a short side of the memory nd Voltage], the second voltage line [1st Voltage], the third voltage line [3rd Voltage], the bit line [1st BL], and the bit line bar [1st BLB]; and
a second memory cell [2nd Cell] adjacent the memory cell [1st Cell], wherein the first conductive layer comprises a fourth voltage line [4th Voltage], a fifth voltage line [5th Voltage], a second voltage line [6th Voltage], a second bit line [2nd BL], and a second bit line bar [2nd BLB], wherein each of the fourth voltage line [4th Voltage], the fifth voltage line [5th Voltage], the sixth voltage line [6th Voltage], the second bit line [2nd BL], wherein the fourth voltage [4th Voltage] line is adjacent to and located between the third voltage [3rd Voltage] line and the second bit line bar [2nd BLB], and wherein the word line is electrically connected to the second memory cell [similar connection as first memory cell]. 
Regarding claim 19, Fig. 4 of Fukano discloses wherein the voltage of the first voltage line [VSS on left] is equal to the voltage of the third voltage line [VSS on right] and less than the voltage of the second voltage line [VDD].
Regarding claim 21, Fig. 4 of Fukano discloses a well region [NW1] in a semiconductor substrate, wherein the well region extends in a direction parallel to the first voltage line [VSS], the second voltage line [VDD], the third voltage line [VSS on right], the bit line [BL], and the bit line bar [BLB] and perpendicular to the word line [WL].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukano (US Pub. 2008/0304313) in view of Liaw (US Pat. 7,269,056).
Regarding claims 5-8, Yang discloses all claimed invention, but does not specifically disclose wherein a long side (word line side) of the memory cell has a first length in a planar view, wherein a short side [bit line side) of the memory cell has a first width in the planar view, and wherein a ratio of the first length to the first width is 3 or greater. However, Fig. 7 of Liaw discloses wherein a long side (word line side) [horizontal] of the memory cell has a first length in a planar view, wherein a short side [bit line side) [running vertically] of the memory cell has a first width in the planar view, and wherein a ratio of the first length to the first width is 3 or greater. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange word lines and bit lines so that word lines is longer than bit lines, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Since Wang and Liaw are both from the same field of SRAM memory device, the purpose disclosed by Liaw would have been recognized in the pertinent art of Wang.
.

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. Applicant first argues that “Fukano fails to disclose that opposite sidewalls of the asserted second voltage line VSS are disposed between opposite short sidewalls of the boundary of the asserted memory cell”.  As shows in the examiner marked up above, second voltage line [2nd Voltage] has two sides, which are arranged between opposite short sidewalls [S1 and S2] of the boundary of the asserted memory cell (1st cell). 
Applicant also argues that Fukano fails to teach a second memory cell. However, as shows in Fig. 5 of Fukano and further disclosed in paragraph 0039, the memory cells comprises multiple cells what repeat pattern like memory cell as shows in Fig. 4. Therefore, second memory cell is taught by Fukano. See the above updated rejection for more detail.
Therefore, all applicant’s arguments were fully considered, they are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/ANTHAN TRAN/Primary Examiner, Art Unit 2825